DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 7, the prior art does not teach or suggest the combination of wherein, inter alia, a power bank, comprising: M battery modules electrically connected in parallel M being an integer greater than one, each battery module comprising: a housing; a rechargeable battery disposed in the housing; a first contact disposed on a first surface of the housing, and configured to transmit a first voltage: a second contact disposed on the first surface of the housing, and configured to transmit a second voltage less than the first voltage: a third contact disposed on a second surface of the housing and electrically connected to the first contact to transmit the first voltage: and a fourth contact disposed on the second surface of the housing and electrically connected to the second contact to transmit the second voltage: a charging port; a discharging port; and wherein when a charging port of a first randomly selected battery module of the M battery modules is electrically connected to a power supply, a charging-discharging control circuit of the first randomly selected battery module receives electric power from the power supply and charges the rechargeable battery of the each battery module via the first contact, the second contact, the third contact and the fourth contact of the each battery module; and wherein when a discharging port of a second randomly selected battery module of the M battery modules is electrically connected to an electronic device, a charging-discharging control circuit of the second randomly selected battery module 
Regarding claims 8-12, the claims are dependent upon claim 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 01/04/2021, with respect to claims 7-12 have been fully considered and are persuasive.  The rejection of claims 7 - 12 has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859